 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDCincinnati Cordage and Paper Company and Chauffeurs, Team-sters and Helpers,Local Union No. 621.Case No. 10-C-4-5014.February 08, 1963DECISION AND ORDEROn October 12, 1962, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.MEMBER RODGERS, concurring :I agree with my colleagues, and for the reasons stated by theTrial Examiner, that Respondent violated Section 8(a) (1) and (3)of the Act. In light of Respondent's demonstrated hostility to theprinciples of collective bargaining as evidenced by its unlawful at-tempts to persuade its employees to bargain directly with it and byits discharge of its employees for engaging in a strike, I concur inthe finding that Respondent did not bargain in good faith with theUnion, and it thereby violated Section 8(a) (5).INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a chargefiledMay 15, 1962,1 a complaintissuedJuly 25, andan answerfiled August1, this casewas heard in Knoxville,Tennessee,on September5, 1962,before Trial Examiner Frederick U. Reel.At issue are whether Respondent fulfilledits statutory obligation to bargain in good faith, wrongfully dischargedsix employeesfor engaging in a strike called when the bargaining proved fruitless,and engagedin unlawfulinterrogations or promisesdirectedat its employees'union activities.Following the hearing the parties waived oral argument, but briefs were thereafterAll datesherein refer to 1962 exceptwhere otherwisespecified.141 NLRB No, 7. CINCINNATI CORDAGE AND PAPER COMPANY73filed by General Counsel and by Respondent, and have been carefully considered.Upon such consideration, and upon the entire record in the case and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZATION INVOLVEDThe following basic facts are established by the pleadings or by stipulation:Respondent, an Ohio corporation with its principal office in Cincinnnati, Ohio, main-tains a warehouse and office in Knoxville, Tennessee, where it is egaged in thewholesaling of paper products and twine, and annually purchases and receives over$800,000 worth of such products from outside the State of Tennessee.Respondentis engaged in commerce within the meaning of the Act. The Charging Party, hereincalled the Union, is a labor organization within the meaning of the Act, and onAugust 19, 1960, as the result of its victory in an election conducted by the Board'sRegional Office, became the certified bargaining representative of the truckdrivers,warehousemen, and shipping clerk employed at Respondent's Knoxville warehouse.H. THEALLEGED UNFAIR LABOR PRACTICESA. The 1962 bargaining negotiationsFollowing the Union's certification, the Respondent and the Union enteredinto bargaining negotiations which culminated February 1, 1961, in the executionof a 1-year contract, with provision for automatic renewal for 1 year in the absenceof 60 days' notice.The following November, the Union, pursuant to the terms ofthe contract, gave Respondent notice of the Union's desire to open the contract formodification.Bargaining sessions were held January 24, February 9 and 23, March 8,and April 15, attended by several representatives of each of the parties. In general,the testimony as to what occurred at those meetings is not in dispute, although therecollections of the witnesses differed somewhat as to what statements or proposalswere made at what meeting. In essence, the Union proposed to change the clausesdealing with procedure in filling job vacancies, with the rights and duties of unionstewards, and possibly with work schedules.The Union also proposed a 3-yearcontract, double time for holidays, longer vacations, a wage increase of 25 cents perhour in each of the 3 years, and a clause expressly recognizing the right of anemployee not to cross a picket line.The Union also proposed elimination of anexisting clause giving the Company the right to raise the wages of any employeewithout bargaining with the Union.The Company in turn urged a 1-year contract which would include provisionsagainst employees leaving work without permission, requiring employees to notifythe Company when ill, making slander of the Company a dischargeable offense,and clarifying the fact that the contract did not guarantee 5 days of work each week.During the course of the five bargaining sessions, the Union modified its wageproposal to reduce the proposed increase in the second and third years to 20 and 15cents, respectively.On one occasion it suggested a 24-cent rather than a 25-centincrease. It also made a minor and insubstantial modification of its vacation demand,and offered to retain the steward's clause of the existing contract.During the course of negotiations, agreement was reached on some minor matters,such as notification in the event of sickness, but little progress was made as to themajor areas of disagreement.Of particular importance to the parties were thepicket line clause and the wage and vacation proposalsAs to the picket line clause,the Company took the position that it had a contractual obligation to furnish paperto its customers and also that it did not want to take "the responsibility of stopping aplant's production because we did not get the containers to them . . ." or "to acceptthe responsibility as to whether a picket line was a valid one or recognized one ornot."The Union's demand was for a clause stating that refusal to cross a picket line(whether or not the picket line was lawfully established and maintained) was nota dischargeable offense.At the last meeting, the Union asked whether, if it withdrewits demand for a picket line clause, the Company would make a counterproposal withrespect to other demands of the Union (presumably on money items), but the Com-pany declined to do so.As to vacations, the previous contract provided in essence for 2 weeks' vacationfor employees with over 3 years with the Company. The Union proposed an addi-tional week for employees with over 10 or 11 years, and a fourth week for employeeswith over 18 years' service.Among the employee witnesses at the hearing, Poe,Whitaker, Carter, and Slimp had 18, 17, 15, and 13 years of service, respectively. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent took the view that the vacation clause in the old contract was adequate.With respect to wages, the Company advised the Union that the Company couldnot grant a wage increase and "stay competitive."This view was expressed at eachof the bargaining sessions beginning with that of February 9, up to and includingthe last meeting on April 5, when the Union "wanted to see if the Company wouldreconsider or whether there was any possible way to get any kind of increase ...."The Company told the Union that the Company was not pleading poverty or inabilityto pay, but that it felt its wage scale was adequate as compared with its competitorsand with the general wage scale in the area. The Company also continued to insistthat the new contract retain the provision giving the Company the right to raisewages above the scale set forth in the contract.On April 17, union counsel wrote company counsel attributing to the Companythe position that it could not increase its costs and stay in business and requestingthat the Company make available its books showing its financial status.Companycounsel replied the following day stating that the Company did not take the positionitwas not able to raise wages and did not "plead poverty." In the letter the Companyrestated its position that its "wage scale is now above comparable industries in thislocation and to get further out of line would have a tendency to make [thel Com-pany non-competitive."Accordingly, the Company declined to furnish a financialstatement.During the course of the bargaining the Company made no counterproposals withrespect to wages except to put forward the existing wage scale.At the bearingJ.A. Anderson, who was in charge of the Knoxville warehouse, testified that theUnion's "demands were more than we thought were justifiable, and frankly I thoughtwe were negotiating for a new contract and we might be offered something sometimethat would be acceptable.Anderson further testified that it was not theCompany's flat position that there would not be any wage increase; "we just refusedthe offer that had been made."He testified that some more modest increase thanthe Union demanded "might have been [in order] had we continued our negotiations."Anderson further testified, however, that during the entire 3 months of negotiations,the suggestion that some wage increase might be acceptable if the Union's demandwas less than 25 cents an hour "never came up."B. The strike and the discharge of the strikersOn April 3, the union members voted to strike in protest of the failure of thebargaining negotiations, and on May 1, six of the seven employees in the bargainingunit went out on a strike which continued without any offer on their part to returnto work, at least until the date of the hearing.Replacements for the six were hired,one at a time, on May 11, 14, 16, 19, 22, and 28.On May 2, the Company sent each of the strikers the following letter:As you have left your job, this letter is to inform you that unless you return toyour job by Monday, May 7th, you will be replaced after the above date.On May 8, the Company sent to each of the strikers a form furnished by the Ten-nesseeDepartment of Employment Security captioned "Separation Notice," andreciting that the Company "ceased to employ" the employee in question on April 30,1962.The space on the form for "Reason for Separation" was left blank, but after"Detailed Explanation" the Company had written "Refused to work."Respondent's counsel testified that the separation notices were issued pursuant toState law which requires such notices when "a man under any condition . . . leavesthe employment of a company " He further testified that for purposes of a profit-sharing fund the men "left the employment of the Company" on "the date of thewalkout."According to his testimony, the men "would have been rehired" had theyapplied before being replaced, and they would "not necessarily" have been regardedas mere applicants for employment at that time. Plant Manager Anderson testifiedthat if the strikers "had come back a few days later [than the May 7 deadline] if wehadn't replaced them, I am sure we would have taken them back." It further appearsthat the Company has a profit-sharing plan and that these employees are continuingto earn interest on any money they have in the fund and continue to receive noticespertaining thereto although their right to any further portion of the profits endedwhen they went on strike.There is some suggestion in the record that employeeswho are "discharged or fired" no longer continue to draw interest in the plan.C. Other alleged acts of interference, restraint, and coercionThe six strikers, called as witnesses by the General Counsel, testified to variousstatements allegedly made by Plant Manager Anderson and Warehouse Foreman CINCINNATI CORDAGE AND PAPER COMPANY75Patterson;Anderson and Patterson denied making the remarks in question.Theevidence with respect thereto may be summarized as follows:Bernard Poe, a striker who had been in Respondent's employ since 1944, testifiedthat in January, Anderson called him into the office, told him the Union had donenothing for the employees, that the employees "would be better off to bargain withhim" directly, and that he (Anderson) would like to make Poe foreman but couldnot do that as long as the employees had a union. According to Poe, Anderson alsoasked him "if the boys were determined to stay in the Union," and when Poe repliedin the affirmative, Anderson said that the employees did not need a union, "that wewere a big happy family."Jack Shmp, a striker who had been with the Companysince1949, tetstified that inNovember 1961, Patterson told him to take employee "Hurst and one of the otheremployees in to see Mr. Anderson about the Union" as they "could bargain betterwith Mr. Anderson than we could the Union."Daniel Whitaker, a striker who had been with the Company since 1945, testifiedthat he overheard part of Slimp's conversation with Patterson, and that Pattersontold Slimp "that he should take some of the boys and go in and talk to Mr. Anderson,that he could get a better bargain, better deal with Mr. Anderson than he could withthe Union of negotiating."William Teeters, a striker with 5 years' service with Respondent, testified that onseveral occasions in January, Patterson told him that the employees "didn't benefitany by belonging to the Union" and added that Teeters "shouldgo inand talk to Mr.Anderson and take some of the other boys" as they "couldget abetter deal out ofMr. Anderson than [they] could out of the Union."Joe Carter, a striker who had been with the Company for 15 years, testified thatin mid-November 1961, Patterson told him that "when we got the Union out [Patter-son] would let [Carter] cut paper," a better job than that Carter held.Howard Hurst, a striker with 3 years'servicewith the Company, testified that in"the latter part of '61" Patterson told him that he could "get a better deal out ofMr. Anderson . . . if yougo inand talk with him individually, rather than have aunion represent you."Hurst also testified that onone occasioninApril, shortlybefore the strike, he had been absent from work, as he isa ministerand had to con-duct a funeral.According to Hurst, on the following day, Patterson expressed regretat being unable to pay Hurst for the day he missed but added that "we can't as longas we have a union."Hurst quoted Pattersonas saying,"I have discussed this withMr. Anderson and he saidas longas we have a union that we can't do any favorsfor anybody or pay you for such days off."Hurst also attributed to Patterson thestatement that "I know some of you boys need a raise, evenmorethan the quarteryou are asking for" but that "we cannot give you any more money as long as wehave a union because Mr. Anderson will not be forced into anything."Hurst furthertestified that this was "one of the times" that Patterson said, "You can get more outof Mr. Anderson by talking to him individually than you can if you have a unionto representyou."Finally Hurst testified that on another occasion, unspecified asto date, Patterson expressed surprise to Hurst and to employee Teeters that, asministers, they "could belong to an organization like the Teamsters Union."Anderson testified that he had over a period of years discussed with Poe thepossibility of the latter's advancement to foreman, but denied ever "offering him anyconsideration for any advancement or any condition whatsoever concerning theUnion."Anderson also denied ever discussing the foreman matter with Poe afterthe advent of the Union.According to Anderson's testimony, he toldPatterson notto discussunionmatters with the employees, and he never told Patterson to tell theemployees to negotiate directly with Anderson.Patterson expressly denied thestatements attributed to him by Whitaker, Slimp, Teeters, Carter, and Hurst.In December 1961, Anderson spoke to the assembled employees, explaining thatthe then current contract was being renegotiated, but that the "cancelling of the con-tract did not affect the men's jobs in any way regarding their union membership."D. Concluding findings1.The violation of Section 8(a)(3) and (1)Under settled law, an employer mayreplaceeconomic strikers but he may not dis-chargethem for going on strike.Likewise settled is the proposition thatunfair laborpracticestrikers, as distinguished from economic strikers, are entitled to reinstatementeven if replaced. If the six strikers in this case were unfair labor practice strikers(i.e., if Respondent's conduct amounted to a refusal to bargain in good faith), thestrikers are entitled to reinstatement upon their application notwithstanding theirhavingbeen replaced. In short, if the Respondent violated Section 8(a) (5) and (1) 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDits threat to replace the strikers violated Section 8(a) (1) and its purported dischargeor replacement of the strikers violated Section 8 (a) (3) and (1).As will appear below, I find the violation of Section 8(a) (5), and if I am correctin that, the discussion of the strikers' status could end here.To avoid remand orother proceedings in the event my finding as to the lack of good-faith bargainingisoverturned, however, I shall assumearguendothat the strikers were economic,rather than unfair labor practice, strikers.Even on that hypothesis, I find that Re-spondent violated Section 8(a)(3) and (1), for-although free to replace the strikersand to notify them of an intent to do so-Respondent in issuing the separation noticeseffectively (and unlawfully) discharged the employees before replacing them.At the hearing Respondent endeavored to establish that the separation noticesdid not accomplish discharges.This attempt is in the teeth of the language of thenotice, and indeed is contrary to the testimony of company witnesses who spoke ofthe possibility of "rehire" if the men had returned between May 7 and the date re-placements were hired, and who gave as their understanding that the men had lefttheir employment as of the date the strike began.Moreover, the timing of thenotices-i.e., their issuance immediately after the expiration of the May 7 deadline-suggests that the Company intended them to accomplish discharge.The separationnotice "would logically lead an employee to believe his tenure had been terminated."N.L.R.B. v. Cement Masons Local No. 555, Operative Plasterers and Cement MasonsInternational,AFL (Anderson-Westphal Co.),225 F. 2d 168, 172 (C.A. 9). Con-trastShopmen's Local Union No. 733 et al. (Kerrigan Iron Works, Inc.) V. N.L.R.B.,219 F. 2d 874, 875 (C.A. 6), cert. denied 350 U.S. 835, affg., 108 NLRB 933,where it was stipulated that after the letter setting a return date (comparable totheMay 2 letter in this case) andpredictingtermination in the event of failureto return, "no other termination notices were issued to striking employees who didnot return to work." See alsoN.L R.B. v. United States Cold Storage Corporation,203 F. 2d 924, 925-927 (C.A. 5), cert. denied 346 U.S. 818;N.L.R.B. v. David G.Leach and Doyle H. Wallace d/bla Brookville Glove Company,234 F. 2d 400 (C.A.3); N.L.R.B. v. Clearfield Cheese Co. Inc.,213 F. 2d 70, 74 (C.A. 3).Respondent argues that the separation notices were issued in conformity withsection 102(a) of the regulations of the State department of employment securitywhich provides that "Whenever a worker is separated from his employment for anindefinite period or an expected duration of seven days or more his employer shall,within twenty-four hours after such separation, furnish to such worker a SeparationNotice (Form DES-230.11A) setting forth the information required on such form."I note in passing that although the form notice in evidence was of a type in use atleast since June 1951, it was apparently not used in theKerrigancase,supra,wherethe strike occurred in Nashville, Tennessee, in 1952.More important, the languageof the regulation does not appear applicable to strikes and strikers, and indeed Re-spondent did not construe the regulation as applying until after the deadline hadpassed which Respondent had put on their voluntary return. If Respondent hadread the regulation as applying to strikers, the form would have been sent within 24hours of the onset of the strike, which was plainly "for an indefinite period "On therecord as a whole, I find that Respondent issued the separation notices because inits view the men had lost their employment by staying out beyond the May 7 dead-line.Such action, amounting to a discharge, or attempted discharge, of the strikersviolated Section 8(a)(1) and (3) of the Act, even if they be viewed as economicstrikers.As they were, in my view, unfair labor practice strikers who could notlawfully be permanently replaced during the strike, the letter of May 2 also violatedthose provisions of the Act.2.The violation of Section 8(a)(5) and (1)I find on the basis of the entire record that Respondent did not fulfill its obliga-tion to bargain with the Union in good faith.This want of good faith is apparentin the Company's actionsand attitude with respect to the Union's wage demands.Under the law the Company is not obligated to grant the Union's wage demands orto offer any wage increase at all.The Company is required to meet and bargain ingood faith and to make an honest effort to reach agreement. If the Company ingood faith insists that there be no wage increase, it is within its statutory rights.But in this case the Company, although it rejected every union proposal and althoughitmade no counterproposal, harbored within its own breast the view that somewage increase might have been in order. Its general manager, who attended thebargainingsessions, testified that the Company made no wage proposal "because thedemands were more than we thought were justifiable and frankly I thought we werenegotiatingfor a new contract and we might be offered something sometime thatwould be acceptable . . . ...Again he testified that it was not the Company's posi- CINCINNATI CORDAGE AND PAPER COMPANY77tion that "there would possibly beno increase;we just refused the offer that hadbeen made." The following colloquy then ensued:TRIAL EXAMINER: Your position, Mr. Anderson,somemore modest wageincrease would have been in order?The WITNESS: It might have been had we continuedour negotiations.TRIAL EXAMINER: You were negotiating for the better part of three months.During the course of this time did you ever withcounselreach the conclusionthat possiblysome wage increasemight be acceptable if the Union's demandwas less than 25¢?The WITNESS: I don't think we did.TRIAL EXAMINER:It never came up?The WITNESS:I don't thinkit came up.The Companyin its conductof thenegotiationsled the Union to believe that theCompany wouldgrant nowageincrease.The testimony summarized above indicatesthat the Companymisledthe Union. It is not "bargaining in good faith" for oneparty to sit tight atnegotiationsand wait for the other party to "push the rightbutton."The Company was not required to make a concession merely to escapethe onus of a finding of bad faith. But if, as was the case here, one party is preparedtomake a concession,it is evidence of bad faith if he withholds that fact to theextent of permittingnegotiationsto founder and a strike to ensue, without everimparting this possibility to the other party. In this case at the parties' last meeting,after the strike vote had been taken but over 2 weeks before the walkout, the Unionasked "if the Company would reconsider or whether there was any possible way toget any kind of increase."For the Company to refuse at this time to divulgethat it would consider a more modest demand than had been theretofore advanced,and for it to state to the Union a position which the plant manager later admittedon the witness stand was a falsity-namely, that it could not grantanyincreasebecause of competition-establishes that it was not bargaining in good faith.The finding of want of good faith is further supported by the fact, as foundinfra,that both Anderson and Patterson encouraged employees to abandon the Union andbargain individually, thereby evidencing a desire to avoid bargaining with the Union.Under all the circumstances I find a want of good faith further evidenced by theCompany's refusal to supply the financial data requested by the Union. The Companycontends that as it had not pled inability to pay anincreaseon grounds of povertybut solely on the ground that it could not stay competitive, it was not obligated togive the Union data as to the Company's financial status. It may well be that suchdata would not have enabled the Union to detect what the Company has since con-ceded-that a more modestincreasethan that demanded might have been in order.On the other hand the Union might have been able, had the Company furnisheddata, to show the Company that it could absorb a wageincreaseand still staycompetitive. It is also possible that upon receiving pertinent financial data the Unionwould have abandoned its demands or scaled them downto a pointwhich wouldhave appeared more reasonable to the Company. The Company's argument that itwas not pleading inability to pay but only that it could not "stay competitive"appears to me to be self-contradictory, for if a wageincreasewould have that effect,itwould seem to follow that the Company was financially unable to grant it. Inshort the basic principles underlyingN.L.R B. v. Truitt Mfg. Co., 351U.S. 149, arenot any the less applicable here because the employer expressed the view that wageincreaseswould lead to impoverishment rather than the view that suchincreaseswere precluded by present impoverishment.See alsoTennesseeCoal & IronDivision, United States Steel Corporation,122 NLRB 1519, 1526-1527.3.Other violations of Section8(a) (1)I credit Poe's testimony that Anderson said the employees would be better off tobargain directly with him rather than through the Union. I further credit thetestimony of Slimp, Whitaker, and Teeters that Patterson similarly stated that theemployees would get better results by bargaining directly with Anderson ratherthan through the Union.Hurst's similar testimony with respect to a conversationdate in 1961 is credited, but I baseno finding uponitas it may well have referredto a statement over 6 months prior to the filing of the charge. I do not creditPoe's testimony that Anderson conditioned Poe's becoming a foreman on the em-employees' abandonment of the Union, and I do not credit Carter's testimony of hisconversation with Patterson, summarized above.Finally, I credit Hurst's testimonythat Patterson said the employees could not geta raise aslong as they had a unionbecause of Anderson's attitude. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe foregoing resolutions of credibility have not been easy to make, and it is evenmore difficult to set forth the factors which impel me to them. Primarily they arebased on the demeanor of the witnesses as I observed them, and-in some instances-on what I regard as the inherent probability or improbability of the situation (e.g.,Carter's silence in the face of Patterson's alleged remark about promoting Carter"when we get the Union out").Anderson's statement to Poe that the employees would be better off bargainingdirectly with him than through the Union is plainly illegal as a promise of benefitfor abandoning their Section 7 right to representation.Patterson's similar statementto several employees that they would do better dealing with Anderson directly presentsa somewhat closer question as it might be argued that Patterson was merely express-ing an opinion,within the meaning of Section 8(c), as to where the employees'best interest lay.The employees, however, would be likely to attribute to Patterson,who is concededly a supervisor within the meaning of the Act, and who was secondonly to Anderson in command in the warehouse, an authoritative expression ofmanagement views.When a high-ranking supervisor tells employees that they willget better wages and working conditions if they abandon the Union, this is asufficient "promise of benefit" to be outside the ambit of protected utterance underSection 8(c) and constitutes interference within Section 7 rights.Patterson's furtherstatement to Hurst that the employees could not get a wage increase as long as theyhad a union contains no undertone of "views, argument or opinion," and plainlyviolated Section8 (a) (1) .Respondent urged that Anderson's assurances in the December 1961 meeting thata new contract was being negotiated would vitiate any unlawful utterances by Patter-son the preceding month.Aside from the fact that Anderson's remarks, as herecalled them, would not have had this effect, the record shows that both Andersonand Patterson engaged in unlawful conductaftertheDecember meeting.Nor,particularly in view of the small size of the unit, can Ijoin inRespondent's charac-terization of the conduct found violative of Section 8 (a) (1) as at most "a few isolatedremarks."CONCLUSIONS OF LAW1.Respondentis anemployer engaged in commerce within the meaning of the Act.2.The Union is a labor organization within the meaning of the Act.3.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, as found above, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and Section 2(6) and (7) oftheAct.4By discharging Joe Carter, Howard Hurst, Bernard Poe, Jack Slimp, William D.Teeters, and Daniel F. Whitaker for having engaged in a strike, Respondent has en-gaged in unfair labor practices within the meaning of Section 8(a) (3) and (1) andSection 2(6) and (7) of the Act.5.By failing to bargain in good faith with the Union as exclusive bargaining rep-resentative of its Knoxville truckdrivers, warehousemen, and shipping clerk, Respond-ent has engaged in unfair labor practices within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.THE REMEDYI shall recommend the customary cease-and-desist order and the affirmative reliefwhich is conventionally ordered in cases of this nature.More specifically I shall rec-ommend an order directing reinstatement of the strikers upon their application withbackpay to run only from the time, if any, between 5 days after the date of applica-tion for reinstatement and the granting thereof. SeeLiberty Electronics Corp., et al.,138 NLRB 1074 Any backpay shall be computed in accordance with the formulaset forth in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & HeatingCo., 138 NLRB 716The recommended bargaining order includes a provisionadapted from theTruittcase,supra,directing the Company on request to supply suchdata as it relies on to substantiate its position with respect to its position that it cannotgrant a wage increase and "stay competitive."RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case. I recommend that the Respondent, Cincinnati Cordageand Paper Company, its officers. agents, successors, and assigns, shall-1Cease and desist from(a)Advising its employees that they would derive greater benefits from negotiat-ing directly with management rather than through a collective-bargaining representa-tive CINCINNATI CORDAGE AND PAPER COMPANY79(b)Discharging or otherwise discriminating against employees because they en-gaged in lawful strike activity or other activity on behalf of Chauffeurs, Teamstersand Helpers, Local Union No. 621.(c)Refusing to bargain in good faith with Chauffeurs, Teamsters and Helpers,Local Union No. 621, as the exclusive bargaining representative of the truckdrivers,warehousemen, and shipping clerk (excluding office clerical employees, salesmen,supervisors, professional employees, and guards) employed at the Knoxville ware-house.(d) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of the rights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessary to effectuate the policies of theAct:(a)Upon application, offer to each of the six employees who went on strike on orabout May 1, 1962, reinstatement to their former or substantially equivalent posi-tions, and in the event of failure to do so within 5 days after their respective applica-tions,make them whole in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(b)Upon request, bargain collectively with Chauffeurs, Teamsters and Helpers,Local Union No. 621, as the exclusive representative of the truckdrivers, warehouse-men, and shipping clerk (excluding office clerical employees, salesmen supervisors,professional employees, and guards) employed at the Knoxville warehouse, with re-spect to all terms and conditions of employment, and embody in a signed agreementany understanding reached.(c)Upon request, furnish Chauffeurs, Teamsters and Helpers, Local Union No.621, with such statistical and other information as will substantiate Respondent'sposition of its inability to pay the requested wage increase and stay competitive, andwill enable the aforesaid Union to discharge its functions as the statutory representa-tive of the Knoxville employees described above.(d) Post at its warehouse in Knoxville, Tennessee, copies of the attached noticemarked "Appendix." 2 Copies of said notice, to be furnished by the Regional Direc-tor for the Tenth Region, shall, after being signed by a representative of the Respond-ent, be posted by the Respondent immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notice is not altered, de-faced, or covered by any other material.(e)Notify the Regional Director for the Tenth Region, in writing, within 20days from the date of this Intermediate Report and Recommended Order, what stepsthe Respondent has taken to comply herewith .32 In the event that thisRecommendedOrder be adopted by the Board, the words "AsOrdered by" shall be substitutedfor the words"As Recommended by a Trial Examiner"in the notice. In the furthereventthat the Board's Order be enforced by a decree of aUnited States Court of Appeals,the words"A Decree of the United States Court ofAppeals, Enforcingan Order" shallbe inserted immediately following "As Ordered by."'In the event that this Recommended Order be adopted by the Board, this provision,hall be modified to read "Notify said Regional Director, In writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Board andin order to conduct our labor relations as required by the National Labor RelationsAct, we notify our employees that:WE WILL NOT discharge or take any other action against any employee becausehe engages in a lawful strike or other activity on behalf of Chauffeurs, Teamstersand Helpers, Local Union No. 621.WE WILL offer the following employees their old jobs back, if they ask forthem, without loss of any rights or privileges they had in such jobs:Joe CarterJack SlimpHoward HurstWilliam D. TeetersBernard PoeDaniel F. WhitakerWE WILL bargain collectively, upon request, with Chauffeurs, Teamsters andHelpers, Local Union No. 621, as the bargaining representative of our Knoxville 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDtruckdrivers,warehousemen,and shipping clerk,with respect to wages, hours,and other terms and conditions of employment,and, if agreement is reached,sign a contract with that Union.WE WILL,upon request, furnish that Union with the financial and other dataon which we rely in support of positions we take in opposition to wage increasesproposed by the Union.WEWILLNOT advise our employees that they can obtain better working con-ditions by bargaining directly with us rather than through their Union.CINCINNATI CORDAGE AND PAPER COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 525Peachtree-Seventh Building,50 Seventh Street NE.,Atlanta 23, Georgia,TelephoneNo. Trinity 6-3311,Extension 5357,if they have any questions concerning thisnotice or compliance with its provisions.SouthernCoach & Body Company,Inc.andInternational Asso-ciation of Machinists,AFL-CIO.Cases Nos. 15-CA-2015 and15-CA-058.March 1, 1963DECISION AND ORDEROn October 5, 1962, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the General Counsel and the Respondent filedexceptions to the Intermediate Report with supporting briefs.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Rodgers, Fanning, andBrown].1The Respondent has moved to reopen the record for the purpose of taking additionaltestimony.This proposed new evidence contains an affidavit from the manager of theRespondent in which he states that on or about September 5, 1962, while acting in hisofficial capacity,he received a petition containing the valid signatures of more than70 percent of the then 168 employees in the production and maintenance unit previouslydetermined appropriate by the Board in Case No.15-RC-2212.The Charging Party,hereinafter called the Union,was certified by the Board as the representative of thisunit on May 26, 1961.The aforesaid petition purports to show that a substantial majorityof the employees in the unit did not wish to be represented by the Union,and that aquestion did in fact exist as to the majority status of the Union.It is clear that thepetition in question was not received by Respondent until almost 6 months after the issueof loss of majority was raised by Respondent in its meeting with the Union on March 19,1962.Therefore,we find that the aforesaid affidavit can be given no weight in our con-sideration of the instant cases.Accordingly,the Respondent'smotion is hereby denied.141 NLRB No. 9.